DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	Claim 5 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
 1.   A semiconductor device 
comprising:
a first fin extending from a substrate;
a second fin extending from the substrate;
an epitaxial source/drain region in the first fin and the second fin, the epitaxial source/drain region having a lower surface and an upper surface, the upper surface being a first substantially planar surface; 

an inter-layer dielectric ILD) encapsulating the epitaxial source/drain region, the ILD having a first portion and a second portion, the first portion disposed over the epitaxial source/drain region, the second portion disposed under the epitaxial source/drain region, the second portion having a void region, the void region exposing the lower surface of the epitaxial source/drain region; and
an isolation region disposed between the first fin and the second fin, the second portion of the ILD disposed between the isolation region and the epitaxial source/drain region.
8.  A semiconductor device 
comprising:
a first fin extending from a substrate;
a second fin extending from the substrate;
an epitaxial source/drain region in the first fin and the second fin, the epitaxial source/drain region having a lower surface and an upper surface, the upper surface having a first planar portion over the first fin and having a second planar portion over the second fin; 
an inter-layer dielectric ILD) encapsulating the epitaxial source/drain region, the ILD having a first portion and a second portion, the first portion disposed over the epitaxial source/drain region, the second portion disposed under the epitaxial source/drain region, the second portion having a void region, the void region exposing the lower surface of the epitaxial source/drain region; and
an isolation region disposed between the first fin and the second fin, the second portion of the ILD disposed between the isolation region and the epitaxial source/drain region.
5.  The semiconductor device of claim 1, wherein the first substantially planar surface comprises a first planar portion over the first fin and a second planar portion over the second fin.



Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2017/0148797).
	In re claim 1, Kim et al., in annotated Figs. 29, 44 and corresponding text, teach a semiconductor device comprising:
a first fin 104-1 extending from a substrate 100;
a second fin 104-2 extending from the substrate 100;
an epitaxial source/drain region 204a/204b/204c in the first fin 104-1 and the second fin 104-2, the epitaxial source/drain region 204a/204b/204c having a lower surface and an upper surface, the upper surface being a first substantially planar surface SPS1 (Fig. 29); and
an inter-layer dielectric (ILD) 230/235 encapsulating the epitaxial source/drain region 204a/204b/204c, the ILD 230/235 having a first portion 230 and a second portion 235, the first portion 230 disposed over the epitaxial source/drain region 204a/204b/204c, the second portion 235 disposed under the epitaxial source/drain region 204a/204b/204c, the second portion 235 having a void region 235 (i.e. an air gap, [0167]), the void region 235 exposing the lower surface of the epitaxial source/drain region 204a/204b/204c; and 
an isolation region 120 ([0113]) disposed between the first fin 104-1 and the second fin 104-2, the second portion 235 of the ILD 230/235 disposed between the isolation region 120 and the epitaxial source/drain region 204a/204b/204c. 


    PNG
    media_image1.png
    399
    613
    media_image1.png
    Greyscale

	In re claim 2, Kim et al., in annotated Fig. 44 and corresponding text, teach a source/drain contact 354 extending through the first portion of the ILD 230, the source/drain contact 354 contacting the upper surface of the epitaxial source/drain region 204a/204b/204c.
            
    PNG
    media_image2.png
    538
    581
    media_image2.png
    Greyscale
	
6.	Claim(s) 1, 2, 5, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2017/0352728 having foreign priority date of 4/14/2015).
	In re claim 1, Lee et al., in annotated Fig. 2 and corresponding text, teach a semiconductor device comprising:
a first fin 104a-1 extending from a substrate 100;
a second fin 104a-2 extending from the substrate 100;
an epitaxial source/drain region 122 in the first fin 104a-1 and the second fin 104a-2, the epitaxial source/drain region 122 having a lower surface and an upper surface, the upper surface being a first substantially planar surface PP1/PP2; and
an inter-layer layer dielectric (ILD) 128/V encapsulating the epitaxial source/drain region 122, the ILD 128/V having a first portion 128 and a second portion V, the first portion 128 disposed over the epitaxial source/drain region 122, the second portion V disposed under the epitaxial source/drain region 122, the second portion V having a void region V, the void region V exposing the lower surface of the epitaxial source/drain region 122; and
an isolation region 102 ([0047] disposed between the first fin 104a-1 and 104a2, the second portion V of the ILD disposed 128/V between the isolation region 102 and the epitaxial source/drain region 122.

    PNG
    media_image3.png
    589
    864
    media_image3.png
    Greyscale

	In re claims 2 and 9, Lee et al., in annotated Fig. 2 and corresponding text, teach a source/drain contact 146 extending through the first portion 128 of the ILD 128/V, the source/drain contact 146 contacting the upper surface of the epitaxial source/drain region 122.
	In re claim 5, Lee et al., in annotated Fig. 2 and corresponding text, teach that the first substantially planar surface PP1/PP2 comprises a first planar portion PP1 over the first fin 104a-1 and a second planar portion PP2 over the second fin 104a-2.

	In re claim 8, Lee et al., in annotated Fig. 2 and corresponding text, teach a semiconductor device comprising:
a first fin 104a-1 extending from a substrate 100;
a second fin 104a-2 extending from the substrate 100;
an epitaxial source/drain region 122 in the first fin 104a-1 and the second fin 104a-2, the epitaxial source/drain region 122 having a lower surface and an upper surface PP1/PP2, the upper surface PP1 having a first planar portion over the first fin 104a-1 and having a second planar portion PP2 over the second fin 104a-2; and
an inter-layer dielectric (ILD) 128/V encapsulating the epitaxial source/drain region 122, the ILD having 128/V a first portion 128 and a second portion V, the first portion 128 disposed over the epitaxial source/drain region 122, the second portion V disposed under the epitaxial source/drain region 122, the second portion V having a void region V, the void region V exposing the lower surface of the epitaxial source/drain region 122; and 
an isolation region 102 ([0047] disposed between the first fin 104a-1 and 104a2, the second portion V of the ILD disposed 128/V between the isolation region 102 and the epitaxial source/drain region 122.

	In re claim 11, Lee et al., in annotated Fig. 2 and corresponding text, teach that the upper surface PP1/PP2 of the epitaxial source/drain region 122 is a substantially planar surface comprising the first planar portion PP1 and the second planar portion PP2.

	In re claim 12, Lee et al., in annotated Fig. 2 and corresponding text, teach that the upper surface PP1/PP2 of the epitaxial source/drain region 122 further has a faceted portion F between the first planar portion PP1 and the second planar portion PP2.

Allowable Subject Matter
7.	Claims 15-20 are allowed.
8.	Claims 3, 4, 6, 7, 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0352728.  The improvement comprises: an isolation region disposed between the first fin and the second fin, the second portion of the ILD disposed between the isolation region and the epitaxial source/drain region, the void region separated from the isolation region (claims 6 and 13); the void region has a height, the void region is separated a distance from the isolation region, and a ratio between the height and the distance is between 0.5 and 2 (claims 7 and 14); and the second portion [of the ILD] disposed between the first epitaxial source/drain region and the isolation region, the void region being separated from the isolation region by the ILD (claim 15).

Response to Arguments
10.	Applicant's arguments filed 9/2/22 have been fully considered but they are not persuasive.
	In re claims 1 and 8, the Applicant argued that amended claims 1 and 8 have included allowable claim meaning both Kim reference (US ‘717) and Lee reference (US ‘728) failed to teach “an isolation region disposed between the first fin and the second fin, the second portion of the ILD disposed between the isolation region and the epitaxial source/drain region.”   However, after reconsidering the foregoing two references, new rejections against claims 1, 2, 5, 8, 9, 11 and 12 have been made as stated above.  
	In regards to rejection against claims 1-5 and 8-11 under 35 U.S.C. 102(a)(2) being anticipated by Lee (US ‘456), the Applicant’s argument is persuasive.  The rejection is thus withdrawn.
	Furthermore, a new objection against claim 5 is made in this office action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 27, 2022



/HSIEN MING LEE/